[Cite as State v. Jeffries, 2014-Ohio-4738.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


STATE OF OHIO,                                     :      OPINION

                 Plaintiff-Appellee,               :
                                                          CASE NO. 2013-L-083
        - vs -                                     :

RONALD L. JEFFRIES,                                :

                 Defendant-Appellant.              :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 12 CR
000591.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Jay F. Crook, Shryock, Crook & Associates, LLP, 30601 Euclid Avenue, Wickliffe, OH
44092 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     This appeal is from the Lake County Court of Common Pleas. A jury

 found appellant Ronald L. Jeffries guilty of receiving stolen property, a misdemeanor of

 the first degree, in violation of R.C. 2913.51(A); tampering with evidence, a felony of

 the third degree, in violation of R.C. 2921.12(A)(1); and money laundering, a felony of

 the third degree, in violation of R.C. 1215.55(A)(2). The trial court merged all three

 counts for purposes of sentencing. Jeffries was sentenced to two years in prison on
the money laundering count.         On appeal, Jeffries challenges his “conviction” for

tampering with evidence arguing sufficiency and manifest weight of the evidence. For

the following reasons, we affirm.

      {¶2}   On January 3, 2012, a western Pennsylvania branch of Community

National Bank was robbed. The bank gave the robber bait bills, i.e. money which was

to be used in case of bank robbery, and a dye pack that would stain the money upon

leaving the bank. On January 5, 2012, Jeffries appeared at Jeffrey Stewart’s house

with a bag full of red dye-stained money. Jeffries informed Stewart that he needed

help to get the red dye out of the money. The two went to a hardware store and bought

a spray that Jeffries believed would remove the dye. Their efforts were largely

unsuccessful. Some time thereafter, Jeffries and Stewart decided to exchange the bills

at coin machines located at car washes.

      {¶3}   On January 6, 2012, a pedestrian saw Stewart at a car wash exchanging

money at a coin machine and noticed that the gloves on Stewart’s hands had red

fingertips. He also observed Stewart walking back and forth to a silver F-150 with

Jeffries in the driver’s seat. Because this pedestrian was familiar with dye pack use in

bank robberies, he flagged down a police officer and informed him of the situation. The

police arrived at the car wash and found Stewart near a coin machine, but did not see

the silver F-150 or Jeffries. A pat-down of Stewart’s person revealed several red-dye

stained bills and quarters. Consequently, the police, who were also aware of dye pack

use in bank robberies, arrested Stewart.        Three months later, Stewart implicated

Jeffries with the hope of receiving lenient punishment.

      {¶4}   As his sole assignment of error, Jeffries asserts:




                                            2
      {¶5}   “Did the Court committed (sic) reversible error by allowing the jury verdict

of guilty to stand on the count of tampering with evidence when said verdict was

against the manifest weight of the evidence and the evidence was legally insufficient to

support such a conviction.” (sic)

      {¶6}   As stated, the trial court merged all of the counts and sentenced Jeffries to

two years imprisonment for money laundering, not for tampering with evidence. Under

Ohio law, a conviction requires a guilty verdict plus a sentence. State v. Howard, 11th

Dist. Lake No. 2010-L-048, 2011-Ohio-2840, ¶24.         Jeffries was not sentenced for

tampering with evidence; therefore, he was not convicted of that offense. As Jeffries

sole assignment is purely academic and courts are not to issue advisory opinions, we

decline to address his assignment as disposition will not change his predicament.

State ex rel. Ohio Acad. of Trial Lawyers v. Sheward, 86 Ohio St. 3d 451, 469 (1999).

To that extent, his assignment is without merit.

      {¶7}   The trial court’s judgment is affirmed.



CYNTHIA WESTCOTT RICE, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            3